ERVIN, Justice
(dissenting).
I believe the jurisdiction lies here and the case should not be transferred. It is true the appeal is not one taken immediately after trial and conviction. However, it is an appeal from the refusal of the trial judge to vacate the final judgment imposing the death penalty in a post conviction proceeding under Criminal Procedure Rule No. 1. That rule provides in part:
“If the court finds that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside * *
Since the judgment in this case imposed the death penalty and the appeal was taken from the refusal of the trial judge to vacate it, I think jurisdiction to hear the appeal lies here pursuant to Section 4(2), Article V of the State Constitution. The whole thrust of the appeal in its essential effects is to review the imposition of a death penalty.